Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (Byrne, J.), imposed December 1, 1986, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of 5 to 15 years’ imprisonment.
Ordered that the sentence is affirmed.
The sentence imposed does not constitute cruel and unusual punishment in violation of constitutional limitations (see, NY Const, art I, § 5; US Const 8th Amend; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950). Furthermore, the sentence, which was the product of a negotiated plea bargain and is within the legally permissible range for a class B violent felony offense (see, Penal Law §§ 70.02 [2] [a]; [3] [a]; [4]), is not unduly harsh or excessive (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.